Case 6:19-cv-00469-GAP-DCI Document 26 Filed 12/02/19 Page 1 of 2 PageID 159



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

                            Case No. 6:19-cv-00469-GAP-DCI

STRIKE 3 HOLDINGS, LLC, a limited liability
company,

       Plaintiff,

v.

JONATHAN MAXWELL, an individual,

       Defendant.

                                              /

               PLAINTIFF’S NOTICE OF DEFENDANT’S BANKRUPTCY

       Please take notice that on November 21, 2019, Defendant, Jonathan Maxwell, appearing

pro se, confirmed with Plaintiff, Strike 3 Holdings, LLC, that he filed for bankruptcy.

Defendant’s bankruptcy case number is 6:19-bk-07660-KSJ. As a result, Plaintiff respectfully

requests the Court stay the case management conference, which is due by December 5, 2019

[CM/ECF 25] as well as any other future litigation deadlines pending the disposition in that

bankruptcy action.

Dated: December 2, 2019                           Respectfully submitted,

                                                  SMGQ LAW

                                                  /s/ Rachel E. Walker______________
                                                  RACHEL E. WALKER (FL Bar No. 111802)
                                                  218 NW 24th Street
                                                  Miami, FL 33127
                                                  Telephone: (305) 377-1000
                                                  Facsimile: (855) 327-0391
                                                  Primary Email: rwalker@smgqlaw.com
                                                  Secondary Email: aalbuerne@smgqlaw.com



                                             1
Case 6:19-cv-00469-GAP-DCI Document 26 Filed 12/02/19 Page 2 of 2 PageID 160



                                                  Attorneys for Plaintiff


                              CERTIFICATE OF SERVICE

       I hereby certify that on December 2, 2019, a copy of the forgoing was sent to Defendant

via U.S. Mail to 230 S. Cypress Way Casselberry, Florida 32707.


                                                         /s/ Rachel E. Walker______________




                                              2
